t c memo united_states tax_court gary wayne rodrigues petitioner v commissioner of internal revenue respondent docket no 27277-11l filed date gary wayne rodrigues pro_se jonathan j ono and peter r hochman for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’ sec_1 unless otherwise indicated all section references are to the internal continued federal_income_tax liability for the issues for decision are whether distributions from petitioner’s individual_retirement_account ira were includable in his gross_income and whether respondent abused his discretion in sustaining the filing of a notice_of_federal_tax_lien nftl findings_of_fact i petitioner’s criminal conviction from petitioner served as plan_administrator of the united public workers mutual aid trust fund upw plan in he was convicted in the u s district_court for the district of hawaii of mail fraud health care fraud money laundering conspiracy to commit money laundering embezzlement and accepting kickbacks to influence operation of the upw plan consequently he was sentenced to months in prison and ordered to pay a dollar_figure fine to the district_court and dollar_figure in restitution to united public workers upw petitioner at that time had no liquid_assets from which the judgment could be satisfied however petitioner while employed at upw participated in a continued revenue code in effect at all relevant times the upw plan was an erisa-governed employee welfare_benefit_plan that provided hospitalization benefits to its participants defined_contribution_plan under which he had accrued pension benefits the government sought to collect petitioner’s fine and restitution by garnishing his pension benefits during a court hearing petitioner’s counsel the government’s counsel and the presiding judge voiced concern over among other things the tax consequences of the potential garnishment order as a result--to avoid immediate taxation and to buy time in the hope of finding an alternate source of payment-- petitioner through undersigned counsel established an ira at fhb whereby his pension benefits were transferred and rolled over into the ira petitioner eventually appealed his conviction and in the court_of_appeals for the ninth circuit affirmed thereafter petitioner filed a petition for a writ of certiorari which the u s supreme court denied in the district_court ordered fhb to disburse the funds it held in petitioner’s ira to satisfy petitioner’s fine and restitution obligations garnishment order in upw pursued a civil_action against petitioner in the district_court and obtained a judgment against him for dollar_figure upw in order to collect the the defined_contribution_plan was established and maintained at first hawaiian bank fhb petitioner established the ira by executing a stipulation with the government and filing it with the district_court in the stipulation petitioner agreed that if necessary the ira proceeds would be dispersed to satisfy his fine and restitution obligations judgment filed a motion to garnish the gains and interest that had accrued in petitioner’s ira petitioner objected to the motion arguing that the gains and interest were exempt from garnishment under haw rev stat ann sec lexisnexi sec_2012 the magistrate judge disagreed with petitioner and held that the gains and interest were not exempt because the pension benefits lost their character as ‘retirement plan assets’ when they were transferred into the ira subsequently in the district_court filed an order adopting the magistrate judge’s findings and recommendation on date fhb issued a check for dollar_figure from petitioner’s ira to the clerk of the district_court additionally on date fhb issued a check for dollar_figure from petitioner’s ira to upw thereafter fhb issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner for reporting that he had received taxable_distributions from his ira of dollar_figure dollar_figure dollar_figure ii petitioner’s tax_return filing and collection_due_process cdp hearing petitioner filed his federal_income_tax return on which he reported taxable ira_distributions of dollar_figure and a tax_liability of dollar_figure on date the internal_revenue_service irs assessed petitioner’s tax as reported on his return petitioner did not fully pay the assessed tax_liability the irs filed an nftl regarding the liability and on date the irs mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response to the letter petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on his form petitioner indicated that he was not liable for the tax owed questioned the legality and validity of the garnishment order requested a telephone cdp hearing from prison and asked the irs to restore his ira with interest petitioner also attached various documents to his form on date the irs office of appeals appeals mailed petitioner a letter stating that they had received his cdp hearing request however the letter was returned as undeliverable because of petitioner’s failure to provide an inmate register number in his cdp hearing request on date appeals mailed petitioner a letter notifying him that his cdp hearing had been transferred to the san francisco california appeals_office the irs assigned petitioner’s cdp hearing to settlement officer alan owyang on date settlement officer owyang mailed petitioner a letter scheduling a telephone cdp hearing for date in response petitioner sent a letter to settlement officer owyang dated date requesting a correspondence cdp hearing and an extension of time petitioner also informed settlement officer owyang that his wife would soon contact settlement officer owyang on his behalf on date petitioner’s wife sent a letter to settlement officer owyang informing him that petitioner had received his date letter and would soon request an extension of time the letter also stated that petitioner had no access to a computer and limited access to a typewriter settlement officer owyang denied petitioner’s extension request on date he mailed petitioner a last chance letter indicating that he would make a determination by reviewing the administrative file and any information petitioner had previously submitted settlement officer owyang advised petitioner that if he wanted to provide additional information he should do so within days from the date of the letter petitioner did not submit any additional information on date petitioner’s wife sent a final letter to settlement officer owyang informing him that petitioner had received his date letter and that petitioner had requested an extension of time on september the letter also reiterated that petitioner had no access to a computer and limited access to a typewriter during the course of the cdp hearing petitioner did not propose any collection alternative on date the irs issued petitioner the notice_of_determination sustaining the lien action at issue petitioner while residing in california timely petitioned this court for review of the notice_of_determination i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with a notice of the filing ie letter within five business days after the nftl is filed if a taxpayer requests a hearing in response to a letter pursuant to sec_6320 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of before the notice_of_determination was issued settlement officer owyang verified that all legal and administrative requirements for collection had been met the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following a hearing appeals must determine whether proceeding with the lien action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the lien action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the collection action sec_6330 ii standard of review if the taxpayer disagrees with appeals’ determination the taxpayer may seek review of the determination by filing a timely petition in this court sec_6320 sec_6330 if a taxpayer’s underlying liability is properly at issue we review any determination with respect to the underlying liability de novo sego v commissioner t c pincite 114_tc_176 we review any other administrative determination for abuse_of_discretion 119_tc_252 citing sego v commissioner t c pincite respondent concedes that petitioner did not receive a notice_of_deficiency and did not otherwise have an opportunity to challenge the underlying tax_liability accordingly petitioner may challenge the underlying liability in this proceeding and to the extent the underlying liability is at issue we will review respondent’s determination de novo iii burden_of_proof petitioner does not dispute that the ira_distributions were made or respondent’s calculation of tax rather petitioner disagrees only with respondent’s legal conclusions ie that petitioner’s ira_distributions were taxable because the relevant facts are undisputed and only a legal issue remains we need not decide who bears the burden_of_proof on this issue see 133_tc_402 aff’d 678_f3d_769 9th cir see also waamiq-ali v commissioner tcmemo_2010_86 rozzano v commissioner tcmemo_2007_177 iv distributions from qualified_retirement_plans distributions from qualified_retirement_plans are generally includable in the distributee’s income in the year of distribution as provided in sec_72 sec_402 sec_408 an exception exists if the distribution proceeds are rolled over into an ira within days of the distribution sec_408 this case revolves around three separate distributions--one in and two in 2009--that occurred after petitioner’s criminal conviction as part of his criminal sentence the district_court ordered petitioner to pay a fine to the district_court and restitution to upw however at that time petitioner had no liquid_assets from which the judgment could be satisfied as a result in to satisfy petitioner’s fine and restitution obligations the government moved to garnish petitioner’s pension benefits petitioner--to avoid immediate taxation and to buy time in the hope of finding an alternate source of payment--established an ira at fhb whereby his pension benefits were transferred and rolled over into the ira the parties do not dispute that this rollover_distribution was nontaxable in and thus allowed petitioner to continue to defer taxation of his pension benefits until a subsequent distribution petitioner unfortunately was unable to find an alternate source of payment as a result in 2008--after the district court’s conviction was affirmed by the court_of_appeals for the ninth circuit--the district_court ordered fhb to disburse the funds it held in petitioner’s ira to satisfy petitioner’s fine and restitution obligations thereafter in fhb issued two checks from petitioner’s ira--one to the clerk of the district_court for dollar_figure and the other to upw for dollar_figure petitioner argues among other things that these distributions should not be subject_to tax because he personally did not receive the funds or receive a benefit therefrom and the withdrawals were involuntary respondent argues that the statute requires the imposition of the tax irrespective of actual receipt by or benefit to petitioner or the voluntary nature of the distribution we agree with respondent petitioner constructively received the ira_distributions when the distributions were made to the district_court and upw in satisfaction of petitioner’s obligations and petitioner cannot escape taxation on the basis that the funds were disbursed to third parties see 89_tc_287 the discharge by a third person of a taxpayer’s obligation is equivalent to receipt by the person taxed 279_us_716 see also 113_tc_152 aff’d 240_f3d_369 4th cir the fact that the transfer is involuntary such as by garnishment has no significance see eg 69_tc_675 chambers v commissioner tcmemo_2000_218 holding amounts garnished from employee’s wages for alimony and child_support were includable in employee’s income aff’d 17_fedappx_688 9th cir vorwald v commissioner tcmemo_1997_15 holding that amounts transferred from taxpayer’s retirement account to his former spouse in garnishment proceeding constituted deemed distributions to taxpayer from his retirement account and were therefore includable in his income petitioner’s ira was garnished to satisfy his fine and restitution obligations imposed by the district_court the garnished funds in other words were paid to satisfy legal obligations that petitioner owed and thus constitute gross_income to him petitioner also attempts to find fault with the district_court the government and fhb petitioner asserts on brief that he trusted and relied on these entities to comply with the law and that they violated the law when they established and administered his ira and ultimately distributed the proceeds from his ira we disagree first it was petitioner who through undersigned counsel decided to establish the ira at fhb second petitioner generally cited various sections of the internal revenue code--including sec_408 and 3405--but failed to specify how any of the entities involved did not comply with these provisions third petitioner is mistaken in his belief that the ira was established to escape taxes indefinitely petitioner was advised to establish the ira to avoid a taxable_event before he had exhausted his appeal of his conviction and to give himself additional time to find an alternate source of payment when petitioner was unable to find an alternate source of payment the district_court ordered fhb to disburse the proceeds from petitioner’s ira to satisfy his fine and restitution obligations the economic benefit petitioner enjoyed in when he constructively received the distributions cannot be ignored petitioner also refers to the magistrate judge’s findings and recommendation in decosta ex rel bd of trs of united public workers v rodrigues no dae-lek wl d haw date to show that the ira_distributions were not taxable to him these findings stem from upw’s motion filed in the district_court to garnish the gains and interest that accrued in petitioner’s ira petitioner objected to the motion arguing that the gains and interest were exempt from garnishment under haw rev stat ann sec the magistrate judge disagreed with petitioner and held that the gains and interest haw rev stat ann sec lexisnexi sec_2012 exempts from attachment execution or seizure the rights of a debtor to a pension annuity retirement or disability allowance under certain retirement plans described under the internal_revenue_code were not exempt because petitioner’s pension benefits lost their character as ‘retirement plan assets’ when they were transferred into the ira petitioner urges us to adopt the magistrate judge’s line of reasoning here we decline to do so first it is important to note that the magistrate judge’s findings were made in a different context additionally we do not agree with the magistrate judge’s conclusion that the ira was created for the government and upw the record shows that the ira was created for the sole purpose of assisting petitioner to avoid a taxable_event before he had exhausted his appeal of his conviction and to give him additional time to find an alternate source of payment furthermore our inquiry here is whether the distributions at issue were taxable to petitioner for the fact is petitioner enjoyed an economic benefit in when for purposes of satisfying his fine and restitution obligations fhb disbursed the funds it held in his ira--an account established solely for his benefit and funded by his pension fund accordingly because petitioner constructively received the ira_distributions in they are includable in his gross_income for that year petitioner lastly argues that the garnishment order violated the consumer credit protection act as well as the mandatory victims restitution act petitioner requests that as a consequence we reverse the garnishment order and restore his ira with interest petitioner must resort to the appropriate federal court for a resolution of such disputes complaints of this nature are beyond the jurisdiction of this court although petitioner disagrees with the garnishment order he has not shown a legitimate basis for excluding the distributions from his gross_income v abuse_of_discretion we now turn to respondent’s determination to proceed with collection which we review under an abuse_of_discretion standard appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner has not advanced any argument that settlement officer owyang’s actions were an abuse_of_discretion additionally petitioner did not offer any collection alternative during the course of the cdp hearing furthermore settlement officer owyang determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the nftl appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the lien action accordingly we hold that respondent did not abuse his discretion in sustaining the nftl in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
